DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
The preliminary amendment dated 12/11/2020 has been received and will be entered.
Claim(s) 1-14 and 18 is/are pending.
Claim(s) 3, 4, 5, 6, 7, 8, 9, 10, 11, 12, 13, 14 is/are currently amended.
Claim(s) 15-17 is/are acknowledged as cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on:
1/6/2021
12/11/2020
are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC §§ 102-103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

I. Claim(s) 1-14 and 18 – or as stated below - is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0045207 to Hori, et al. 

With respect to Claim 1, this claim requires “providing a carbon-containing precursor material in condensed form in the reaction chamber.” Hori teaches providing a carbon-containing precursor. (Hori 1: [0007]; 3: [0025]).
Claim 1 further requires “providing an oxygen-containing atmosphere in the reaction chamber.” Hori teaches providing an oxygen-containing atmosphere in the reaction chamber. (Hori 3: [0025]).
Claim 1 further requires “forming a plasma discharge in the oxygen-containing atmosphere in the reaction chamber.” A plasma is taught. (Hori 1: [0007]; 2: [0011], [0020]; passim). 
Claim 1 further requires “wherein CO molecules in the plasma discharge interact with the carbon-containing precursor material to form CxOy molecules, the CxOy molecules diffusing to the substrate and decomposing at the substrate to form CO molecules and carbon, the carbon building up CNWs.” Hori teaches CO2 molecules and the formation of carbon nanowalls. See (Hori 1: [0007]). The Office does not have the capability to recreate the plasma process of Hori and then ascertain the particular mechanisms by which oxygen reacts. However, given the same materials, same process, and same products (nanowalls) are all taught, it is expected that the mechanism and/or all of the various carbon oxide intermediates are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 2, the phenomena is reasonably suggested. (Hori 1: [0007]). 
As to Claim 3, as understood, a sheath between the plasma and substrate is taught. (Hori “Fig. 1”).
As to Claim 4, the Office does not have the capability to recreate the plasma process of Hori and then ascertain the particular mechanisms by which oxygen reacts. However, given the same materials, same process, and same products (nanowalls) are all taught, it is expected that the mechanism and/or all of the various carbon oxide intermediates are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 5, the Office does not have the capability to recreate the plasma process of Hori and then ascertain the particular mechanisms by which oxygen reacts. However, given the same materials, same process, and same products (nanowalls) are all taught, it is expected that the mechanism and/or all of the various carbon oxide intermediates are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 6, the Office does not have the capability to recreate the plasma process of Hori and then ascertain the particular mechanisms by which oxygen reacts. However, given the same materials, same process, and same products (nanowalls) are all taught, it is expected that the mechanism and/or all of the various carbon oxide intermediates are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
As to Claim 7, the temperature is taught. (Hori 5: [0038]). 
As to Claim 8, the temperature is taught. (Hori 5: [0038]).
As to Claim 9, the temperature is taught. (Hori 5: [0038]).
As to Claim 10, the temperature is taught. (Hori 5: [0038]).
As to Claim 11, the pressure is taught. (Hori 4: [0037]).  
As to Claim 12, the fluorocarbons taught suggest a “free of hydrogen-containing gas” atmosphere. (Hori 3: [0025]). 
As to Claim 13, the rate is taught. (Hori 5: [0045]). 
As to Claim 14, the rate is taught. (Hori 5: [0045]).
With respect to Claim 18, this claim requires “providing an atmosphere containing CxOy molecules in a reaction chamber.” Hori teaches providing an oxygen-containing atmosphere in the reaction chamber. (Hori 3: [0025]). The Office does not have the capability to recreate the plasma process of Hori and then ascertain the particular mechanisms by which oxygen reacts. However, given the same materials, same process, and same products (nanowalls) are all taught, it is expected that the mechanism and/or all of the various carbon oxide intermediates are present. "[T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on ‘inherency’ under 35 U.S.C. 102, on ‘prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same." In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433-34 (CCPA 1977) (footnote and citation omitted). The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzgerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (citing Best, 562 F.2d at 1255).
Claim 18 further requires “providing a substrate in the reaction chamber.” A substrate is provided. (Hori 4: [0030]; “Fig. 1,” substrate 5).
Claim 18 further requires “forming a plasma discharge in the atmosphere containing CxOy molecules in the reaction chamber.” A plasma is taught. See e.g. (Hori 4: [0038]). 
Claim 18 further requires “wherein CxOy molecules diffuse to the substrate and decompose at the substrate to form CO molecules and carbon, the carbon building up CNWs.” Nanowalls are grown. (Hori “Fig. 2,” passim). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571) 272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D. Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736